NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ALEXSAM, INC.,
Plaintiff-Cross Appellant,

V.

IDT CORPORATION,
Defendant-Appellant.

2012-1063, -1064 .

Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0420, Magis-
trate Judge Charles Everingham.

ON MOTION

ORDER

Alexsam Inc. moves without opposition for a 7-day ex-
tension of time, until September 11, 2012, to file its reply
brief. IDT Corporation moves without opposition for a 14
day extension of time, until September 25, 2012, to file
the appendix.

ALEXSAM V. IDT CORP 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motions are granted.

FoR THE CoURT

 0   /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Timothy P. l\/laloney, Esq.
Glen E. Summers, Esq.

FILED
. oun'roFAe=PeAis son
321 u'srl:le\=snznmczacun

_sEP 0 7 zmz

JAN HOBBALY
ClEHK